Citation Nr: 0118009	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-19 618A	)	DATE
	)
	)


THE ISSUE

Whether a July 1998 Board of Veterans' Appeals (Board) 
decision denying entitlement to service connection for 
residuals of a left chest muscle injury, a left shoulder 
injury, and a low back injury should be revised or reversed 
on the grounds of clear and unmistakable error.

(The issue of eligibility for nonservice-connected pension 
benefits is the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985, with subsequent service with the Army Reserves.

This matter comes before the Board as an original action on 
the motion of the veteran alleging clear and unmistakable 
error of the July 1998 Board decision.


FINDINGS OF FACT

1.  In a July 1998 Board decision, the Board denied 
entitlement to service connection for residuals of a left 
chest muscle injury, a left shoulder injury, and a low back 
injury.

2.  The July 1998 Board decision was reasonably supported by 
the evidence of record and is not shown to have been clearly 
and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The July 1998 Board decision denying entitlement to service 
connection for residuals of a left chest muscle injury, a 
left shoulder injury, and a low back injury was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of clear and unmistakable error.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  Pursuant to an opinion of the 
VA General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of the statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

In the implementing regulation, clear and unmistakable error 
is defined as a very specific and rare kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  

Examples of situations that are not clear and unmistakable 
error are (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Clear and unmistakable error also 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision." Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error. See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The evidence that was before the Board at the time of its 
July 1998 decision included various statements by the 
veteran, service medical records, a February 1996 VA 
examination, and February and May 1996 records from Comanche 
County Memorial Hospital (Comanche). 

In his initial claim for nonservice-connected pension 
benefits, the veteran reported that he suffered several stab 
wounds, but identified the date of the stabbing as being 
subsequent to his discharge from service.  In his later claim 
for service connection, the veteran claimed that he tore his 
left chest muscles while lifting weights in service, that he 
tore his low back muscles while playing football in service, 
and that he broke his left shoulder in service.  At the VA 
examination, the veteran again claimed that he injured his 
left chest muscle and low back in service, but that he 
fractured his left shoulder during civilian employment 
following service.  He also reported subsequent stabbing 
injuries and another injury of the low back while in prison.

The service medical records include a complaint of low back 
pain in June 1985.  No objective findings were made and the 
veteran was assessed with musculoskeletal pain.  The 
remainder of the records contains no relevant findings.  The 
February 1996 VA examination of the lumbar spine and left 
pectoralis muscle was essentially negative.  Examination of 
the left shoulder noted some limitation of motion, drooping, 
and evidence of discomfort.  The veteran was assessed with 
reported muscle spasms of the low back, no neurological 
deficit found, decreased motion and pain of the left 
shoulder, and no identified disability of the left pectoralis 
muscle.

The February 1996 report from Comanche showed that the 
veteran presented with low back pain following an injury the 
prior month.  The impression was hematuria, undetermined 
etiology.  The May 1996 report noted a history of fracture of 
the left shoulder and chronic back pain and back syndrome, 
but made no relevant findings.

At the time of the Board's July 1998 decision, the law 
concerning service connection required the veteran to present 
a well-grounded claim.  A veteran was entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in the line of duty while in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  However, the 
veteran first had to show that his claim for service 
connection was well grounded.  To establish that a claim for 
service connection was well grounded, the veteran had to 
demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and the in-service 
injury.  Alternatively, a veteran could establish a well-
grounded claim for service connection under the chronicity 
provision of 38 C.F.R. § 3.303(b) (1998), which was 
applicable where evidence, regardless of its date, showed 
that a veteran had a chronic condition in service or during 
an applicable presumption period, and that that same 
condition currently existed.

The Board denied all of the veteran's claims on the basis 
that they were not well grounded.  As to the left chest 
muscle injury, the Board found that there was no current 
diagnosis of a disability and that, in the absence of a 
current disability, service connection could not be granted.  
As to the left shoulder and low back injuries, the Board held 
that there was no competent medical evidence that any current 
disability was related to active service.  The Board also 
observed that there was no evidence of continuity or 
chronicity of a back disorder since service.

Upon a review of the law and the record before the Board at 
the time of the July 1998 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  The Board accurately reviewed and 
discussed the evidence and applied the correct laws 
pertaining to service connection.  In short, the Board at 
this time can find no error in the previous decision.  
Accordingly, the Board decision of July 1998 was not clearly 
and unmistakably erroneous and the veteran's motion must be 
denied.

Finally, the Board acknowledges that the law pertaining to 
well-grounded claims has changed, although the essential 
elements necessary for service connection have remained the 
same.  See generally Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  However, 
as aforementioned, the evidence to be reviewed for clear and 
unmistakable error in a prior Board decision must be based on 
the law that existed when that decision was made.  In 
addition, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation that 
has been subsequently changed.  The veteran may seek to 
reopen his claim at any time.



ORDER

As the Board did not commit clear and unmistakable error in 
the July 1998 decision, the motion is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



